Main, J. (dissenting).
I respectfully dissent. This court has recently rejected direct attempts to discover the identity of the expert witness who would testify on behalf of a plaintiff, the subject matter of the expert’s testimony, the substance of the facts and opinions to which the expert was expected to testify and a summary of the grounds for each opinion and, in the alternative, a copy of the expert’s report (Thibodeau v Rob Leasing, 88 AD 2d 1085). Under the circumstances prevailing at bar, defendant is not entitled to the requested information (CPLR 3101, subd [d], par 1). While more subtle and somewhat veiled, defendant’s requests here seek the opinion of plaintiffs’ expert and the basis therefor. Accordingly, the order should be reversed and the motion denied.